Citation Nr: 0200299	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  98-19 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for mouth and tongue 
cancer, on a direct basis and as secondary to claimed in-
service tobacco use and claimed exposure to herbicides.
  

2.  Entitlement to service connection for lung disability, on 
a direct basis and as secondary to claimed in-service tobacco 
use and claimed exposure to herbicides.
  

3.  Entitlement to service connection for sinus disability to 
include respiratory infections, on a direct basis and as 
secondary to claimed in-service tobacco use and claimed 
exposure to herbicides.  


4.  Entitlement to service connection for coronary artery 
disease, on a direct basis and as secondary to claimed in-
service tobacco use and claimed exposure to herbicides.  




5. Entitlement to service connection for arteriosclerotic 
peripheral vascular disease of the right lower extremity, on 
a direct basis and as secondary to claimed in-service tobacco 
use and claimed exposure to herbicides.

6.  Entitlement to service connection for nicotine 
dependence.
  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1969 to March 1971, 
including service in Vietnam.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision of the Detroit, Michigan,  Department of Veterans 
Affairs (VA) Regional Office (RO). 



During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 ("VCAA"), Pub. L. No. 106-475, 
§  3(a), 114 Stat. 2096, (2000) (codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107), was made law, and provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In part, 
the VCAA specifically provides that VA is required to make 
reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C. § 5103A (West Supp. 2001) and implementing 
regulations at 66 Fed.Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)). 

After a careful review of the evidence of record in light of 
the applicable law, in particular the VCAA, the Board has 
determined that the appellant's claims relative to mouth and 
tongue cancer are ready for appellate review, and the 
remaining claims shall be remanded for further development.


FINDING OF FACT

The veteran does not have cancer of the tongue or mouth.  


CONCLUSION OF LAW

Service connection for cancer of the tongue and mouth is not 
warranted. 38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to Service Connection for Mouth and Tongue Cancer

Factual Background

The appellant's service medical records, including his 
February 1971 pre-separation physical examination, do not 
reflect any complaints, symptoms, or diagnoses relative to 
the disorder in question.  

In a July 1996 medical record, J.E.B., D.O., reported that 
the appellant was then treated for a tongue lesion.  The 
appellant had informed the physician that he had had 
leukoplakia several years previously, but after he stopped 
smoking many of his symptoms had resolved, with the exception 
of a burning sensation on the tongue.  The appellant was 
diagnosed to have median rhomboid glossitis and a history 
compatible with esophagitis/reflux disorder.  Dr. J.E.B. 
further observed that there was no present evidence of 
leukoplakia, which was a "pre-malignant lesion."  

In a January 1997 statement, the appellant reported that 
while serving aboard U.S. Naval vessels, his ships had 
canisters of "Agent Orange" aboard.  The appellant related 
that at one point, one of his ships encountered a typhoon, 
which caused one of the containers of the substance to break 
open and spill its contents upon the deck.  The appellant 
stated that he was assigned to clean up the spillage.  

In an August 1997 statement, the appellant reported that he 
had been diagnosed to have cancer of the tongue in October 
1992.

In an October 1997 medical record, D.M.B., M.D., reported 
that the appellant's tongue lesion had been examined by 
another physician and found to be normal.  

At a September 1999 personal hearing conducted at the RO, the 
appellant testified in substance that when he was previously 
treated for a tongue lesion, his physician informed him that 
the symptom was a "very early stage of cancer."  
(Transcript, page 7).  However, the appellant added that no 
physician since that time had ever diagnosed him to have a 
malignancy.  The appellant also stated that while he was 
assigned in service to clean up spillage on the deck of his 
vessel as reviewed above, he was never informed as to the 
identity of the substance.  


Entitlement to service connection for mouth and tongue cancer

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.  The resolution of this 
issue must be considered on the basis of the places, types 
and circumstances of his service as shown by service records, 
the official history of each organization in which the 
claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 C.F.R. § 3.303(a).  

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service. See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

A critical component in the establishment of entitlement to 
service connection is the finding of a disability.  It has 
been observed in this regard that the law limits entitlement 
for service-related diseases and injuries to cases where the 
underlying in-service incident has resulted in a disability.  
In the absence of proof of a present disability, there is no 
valid claim presented.  See Brammer v. Derwinski,  3 Vet. 
App. 223 (1992).  

In this matter, the record shows the appellant has not been 
diagnosed to have mouth or tongue cancer.  Indeed, the 
appellant conceded as such at the September 1999 personal 
hearing.  Because the appellant is not shown to have the 
disability he claims, the preponderance of the evidence is 
clearly against his entitlement and the appeal will be 
denied.  

Under these circumstances, the claim for entitlement to 
service connection for a malignancy of the tongue or mouth 
does not need to be remanded for further development.  The 
record does not show that the appellant has the disorder he 
asserts, and the appellant has so admitted.  It is beyond 
dispute in this regard that the appellant has been informed 
of the essential requirement that medical evidence be 
submitted to substantiate the claim.  Through the issuance of 
Statements of the Case in September 1998 and July 1999, as 
well as during the September 1999 hearing, the appellant is 
clearly advised of the predicate requirement to submit 
medical evidence of a diagnosis.  Therefore, there is no 
reasonable possibility that further development or assistance 
to the veteran would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001)

Given these matters of record, no further development is 
warranted.  See 38 U.S.C. § 7261(b); Reyes v. Brown, 7 Vet. 
App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).     


ORDER

Service connection for mouth and tongue cancer is denied.  


REMAND

Having reviewed the appellant's claims of entitlement to 
service connection for sinus and respiratory infections, 
chronic obstructive pulmonary disease, coronary artery 
disease, arteriosclerotic peripheral vascular disease and for 
nicotine dependence in light of the VCAA, the Board has 
determined that further development is warranted and these 
claims will be remanded.

Sinus Disability

The appellant's service medical records reflect treatment for 
various sinus disorders and associated symptoms, and 
treatment has periodically continued since the appellant's 
discharge.  In these circumstances, the appellant's claim 
will be remanded for a VA medical examination.  See 38 C.F.R. 
§ 3.303(b) [Provisions relative to the establishment of 
service connection through showing of chronicity of 
conditions and continuity of symptoms].  

Coronary Artery Disease and Peripheral Vascular Disease

The appellant was diagnosed to have coronary artery disease 
and arterial peripheral vascular disease in August 1997.  In 
an August 2000 medical report, the appellant was diagnosed to 
have significant calcification of the coronary tree and mild 
disease of the right renal artery.  These claims were 
previously denied as not well grounded under the law 
applicable prior to the enactment of the VCAA, which 
eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Accordingly, the appellant's claim for service 
connection will be remanded for compliance with the VCAA.

Lung Disability  and Nicotine Dependence

With regard to the appellant's claim of service connection 
for chronic obstructive pulmonary disease, the record 
contains an October 1997 treatment note authored by  Dr. 
D.M.B., who rendered a diagnostic assessment of chronic 
obstructive pulmonary disease.  The appellant has also 
reported that his cigarette smoking increased while in 
service, and only stopped in 1992 when he believed himself to 
be diagnosed with cancer.  The appellant is presumed to be 
credible regarding his report of having then stopped using 
tobacco.  

In this regard, the claims relative to nicotine dependence 
and chronic obstructive pulmonary disease are "inextricably 
intertwined." A claim is inextricably intertwined only if 
the RO would have to reexamine the merits of any other claim 
that has been denied by the Board, or the appellate courts, 
which is pending on appeal pursuant to the same action.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

VA may not rely upon its own unsubstantiated medical opinion 
in deciding claims.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Further, the VCAA provides in part that a medical 
examination will be accorded to the claimant when such action 
is necessary to make a decision on the claim.  38 U.S.C.A § 
5107A (West Supp. 2001).  In this matter, the curent record 
does not include sufficient medical evidence to resolve 
questions regarding the veteran's lung disability and 
nicotine dependence. 

The VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  Therefore, the two principal questions which must be 
answered by adjudicators in resolving a claim for benefits 
for tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

With regard to the first question, the Opinion held that the 
determination of whether a veteran is dependent on nicotine 
is a medical issue.  It noted that the Diagnostic and 
Statistical Manual, 4th Edition, (DSM-IV), 243, provided that 
the criteria for diagnosing substance dependence are 
generally to be applied in diagnosing nicotine dependence. 
Under those criteria, nicotine dependence may be described as 
a maladaptive pattern of nicotine use leading to clinically 
significant impairment or distress, as manifested by three or 
more of the following criteria occurring at any time in the 
same 12-month period:

(1) tolerance, as manifested by the absence of 
nausea, dizziness, and other characteristic 
symptoms despite use of substantial amounts of 
nicotine or a diminished effect observed with 
continued use of the same amount of nicotine- 
containing products;

(2) withdrawal, marked by appearance of four or 
more of the following signs within twenty-four 
hours of abrupt cessation of daily nicotine use 
or reduction in the amount of nicotine used: 

	(a) dysphoric or depressed mood; 
	(b) insomnia; 
	(c) irritability, frustration, or anger; 
	(d) anxiety; 
	(e) difficulty concentrating; 
	(f) restlessness; 
	(g) decreased heart rate; or 
	(h) increased appetite or weight gain; or by 
use of 	nicotine or a closely related substance 
to relieve 
	or avoid withdrawal symptoms;

(3) use of tobacco in larger amounts or over a 
longer period than was intended;

(4) persistent desire or unsuccessful efforts to 
cut down or control nicotine use;

(5) devotion of a great deal of time in 
activities necessary to obtain nicotine (e.g., 
driving long distances) or use nicotine (e.g., 
chain-smoking);

(6) relinquishment or reduction of important 
social, occupational, or recreational activities 
because of nicotine use (e.g., giving up an 
activity which occurs in smoking-restricted 
areas); and

(7) continued use of nicotine despite knowledge 
of having a persistent or recurrent physical or 
psychological problem that is likely to have been 
caused or exacerbated by nicotine. 

Id. at 181, 243-45.

In a precedent opinion, VA General Counsel has provided that 
in a case where, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, the decision would have to be made whether 
the post-service usage of tobacco products was the proximate 
cause of the disability or death upon which the claim is 
predicated. VAOPGCPREC, 19-97.  

In summary, the precedential opinions of the VA General 
Counsel provide that in the determination of whether 
secondary service connection for disability or death 
attributable to tobacco use subsequent to military service 
should be established on the basis that such tobacco use 
resulted from nicotine dependence arising in service, inquiry 
must be had upon whether nicotine dependence may be 
considered a disease for purposes of VA benefits; whether the 
veteran acquired nicotine dependence in service; and whether 
that nicotine dependence may be considered the proximate 
cause of disability or death resulting from the veteran's use 
of tobacco products. 

Accordingly, the appellant's claims of entitlement to service 
connection for sinus and respiratory infections, chronic 
obstructive pulmonary disease, coronary artery disease, 
arteriosclerotic peripheral vascular disease and for nicotine 
dependence are REMANDED for the following actions by the RO:

1. The RO should contact the appellant 
and his representative and ascertain 
if the appellant has received any VA, 
non-VA, or other medical treatment for 
the disorders at issue that is not 
evidenced by the current record.  The 
appellant should be provided with the 
necessary authorizations for the 
release of any treatment records not 
currently on file.  The RO should then 
obtain these records and associate 
them with the claims folder.  In 
particular, the RO is to seek to 
obtain the clinical records of Dr. 
D.M.B., who rendered a diagnostic 
assessment of chronic obstructive 
pulmonary disease in October 1997. 

2. The RO will cause the appellant's VA 
claims folder to be reviewed by an 
appropriately qualified mental health 
care physician, to determine whether 
it is as least as likely as not that 
the appellant's in-service nicotine 
use represented the onset of nicotine 
dependence within the definition as 
set forth in DSM-IV, as above.  A 
clarifying mental or psychiatric 
disorder examination or any other 
appropriate development may be 
directed.  

3. The RO will schedule the appellant for 
a VA respiratory  examination, to be 
conducted by an appropriately 
qualified physician, to ascertain 
whether it is as least as likely as 
not that any of the appellant's 
current sinus and respiratory 
disorders, including chronic 
obstructive pulmonary disease, had 
their etiology as the result of the 
appellant's military service, 
including his in-service use of 
nicotine.  All required clinical 
testing is to be conducted, and a copy 
of this remand and the appellant's 
claims folder is to be reviewed by the 
examiner in conjunction with the 
examination.  

4. The RO will schedule the appellant for 
a VA cardiovascular examination, to be 
conducted by an appropriately 
qualified physician, to ascertain 
whether it is as least as likely as 
not that any of the appellant's 
cardiovascular disorders, including 
coronary artery disease and 
arteriosclerotic peripheral vascular 
disease, had their etiology as the 
result of the appellant's military 
service, including his in-service use 
of nicotine.  All required clinical 
testing is to be conducted, and a copy 
of this remand and the appellant's 
claims folder is to be reviewed by the 
examiner in conjunction with the 
examination.  

5. The RO should take such additional 
development  action as it deems proper 
with respect to the claims at issue.  
In particular, the RO should follow 
any applicable regulations and 
directives implementing the provisions 
of the VCAA as to notice and 
development of the claims.  Following 
such development, the RO should review 
and readjudicate the claims.  If any 
such action does not resolve the 
claims, or if the RO chooses to take 
no additional development action, the 
RO shall issue the appellant a 
Supplemental Statement of the Case 
pertaining to that issues. The 
appellant should be given notice of, 
and appropriate opportunity to 
exercise, his appeal rights.  
Thereafter, the case should be 
returned to the Board, if in order.
  
The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

The appellant is advised that has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of his claims.  38 C.F.R. 
§ 3.655(b).  The appellant's cooperation in the RO's efforts 
is both critical and appreciated.  However, the appellant is 
further advised that his failure to report for any scheduled 
examinations without good cause may result in the claim being 
considered on the evidence now of record or denied.

As noted, an important facet of the VCAA is that VA now has 
the obligation to advise the claimant of what evidence is 
required to substantiate the claim.  38 U.S.C. § 5103(a).  
The record indicates that through his representative, the 
appellant has periodically asserted that while in Vietnam, he 
was exposed to herbicides and that any and all of his 
disorders should be presumptively linked to such exposure.  

However, the appellant is further advised that the evidence 
presently of record does not entitle him to the presumption 
he asserts.  In November 1999 the Secretary of Veterans 
Affairs determined that there is no positive association 
between herbicide exposure and any condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See Diseases Not Associated 
With Exposure to Certain Herbicide Agents, 64 Fed. Reg. 
59232-59243 (November 2, 1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 


